DETAILED ACTION
Re Application number 16/944567, this action responds to the RCE dated 09/30/2022.
At this point, claims 1, 11, and 16 have been amended.  Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts-Hoffman et al (US 2016/0371218 A1).

Re claim 1, Roberts-Hoffman discloses the following:
A system for communicatively coupling a host device to a remote data store, the system comprising: (¶ 136-137).  The language “for communicatively coupling” is intended use, and is not given patentable weight; nonetheless, Roberts-Hoffman discloses connecting a client computer (host device) a data server (remote data store); the client and server are remote from each other;
a chassis comprising a printed circuit board (PCB) having: (¶ 4).  The PCB card (printed circuit board) is contained within an enclosure (chassis) which is external to the shell computing device (host device);
at least one port for removably coupling the chassis to an externally accessible host port on the host device for receiving power from the host device into a power bus and for sending data to and receiving data from the host device (Fig. 4, connector 414; ¶ 41, 85, and 96-98).  The limitations “for removably coupling”, “for receiving power”, and “for sending data” are all intended use, and are note given patentable weight.  Nonetheless, in the interest of furthering compact prosecution, Roberts-Hoffman discloses that the PCB card has a connector (port) to removably couple it to the shell computing device (host device) (Fig. 4; ¶ 96-98).  The PCB card receives power from the shell computing device via the power interface (power bus) (¶ 85), and it sends data to and receives data from the host device via the USB interface of the connector (port) (¶ 41);
a microcontroller, coupled the power bus to receive power from the host device (¶ 33).  The PCB card contains a microcontroller (¶ 33).  As previously noted, the PCB card receives its power from the host device (¶ 85);
 and coupled to the at least one port via a host-side data bus for sending data to and receiving data from the host device (Fig. 4; ¶ 96-98 and 120).  The microcontroller communicates over the connector (port) which sends data to the host via USB.  Applicant has not explicitly defined “host-side data bus, but the specification and drawings show that the host-side data bus is located on the removable chassis (Figure 2).  Accordingly, Examiner interprets the “host-side data bus” to be a bus on the removable PCB card.  Furthermore, Roberts-Hoffman discloses that the PCB card may contain various buses (host-side data bus) to connect the processors (including the microcontroller) to the shell computing device (host device) (¶ 120).  As noted above, the buses are used to transmit data to and from the host (¶ 96-98).  
a local data store, coupled to the power bus to receive power and coupled to the microcontroller via an internal data bus, for sending data to and receiving data from the host device in response to receiving commands from the microcontroller; and.  The PCB card includes a memory and DRAM (a local data store) (Fig. 4, DRAM 102, storage 106).  As previously noted, the PCB card, and thus the components on the PCB card, receive power from the shell computing device (host) (¶ 85).  Processors on the PCB card, including a microcontroller, are connected to the various components of the PCB card, including memory, via various buses (internal data bus) (¶ 120).  Furthermore, it is noted that the language “for sending data to and receiving data from” is intended use, and is not given patentable weight.  Nonetheless, in the interest of furthering compact prosecution, Roberts-Hoffman discloses that the memory in the PCB card (local data store) can be utilized by the shell computing device (host), and (¶ 28) data is transferred between the PCB card and host in response to commands from the processors (microcontroller) (¶ 41);
a network interface controller (NIC), coupled to the power bus to receive power from the host device and coupled to the microcontroller via the internal data bus (¶ 38 and 120).  The WiFi communication module (network interface controller) is part of the PCB card, which, as noted above, is powered by the host device (¶ 85) and coupled to the microprocessor (including the microcontroller) using various buses (internal buses) (¶ 120);
for wirelessly sending data to and receiving data from the remote data store in response to receiving commands from the microcontroller (¶ 38 and 136-137).  This limitation is intended use, and is not given patentable weight; nonetheless, in the interest of furthering compact prosecution, Roberts-Hoffman discloses that the WiFi module can be used to wirelessly connect data between a client computer (the shell computing device and the PCB card) and a remote data server (remote data store) in response to commands by the client computer, which is run by microprocessors, including a microcontroller.  

As noted above, Roberts-Hoffman discloses a plurality of interfaces/buses, and further discloses the various buses may be arranged as necessary to provide the needed connections between components of the shell computing device and PCB card (¶ 120); accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine the various embodiments and bus structures to yield the connections necessary for the claimed invention, as it would be a mere rearrangement of parts (MPEP § 2144.04(VI)(C)).

Re claim 2, Roberts-Hoffman discloses the system of claim 1, and further discloses that the host device comprises a laptop computer, or a tablet computer, or a music player, or a wearable fitness device, or a smartphone, or a carputer (¶ 2).  It is noted that the “host device” is outside the scope of the claim; claim 1 is directed to a system “for communicatively coupling a host device” and comprising a chassis “for removably coupling the chasse to an externally accessible host port on the host device”; the host device itself is not actually claimed.  Accordingly, this limitation is outside the scope of the claims, and is not given patentable weight.  Nonetheless, in the interest of furthering compact prosecution, Roberts-Hoffman discloses that the shell computing device (host device) can be a laptop, tablet, or smartphone.

Re claim 3, Roberts-Hoffman discloses the system of claim 1, and further discloses that the at least one port comprises a Universal Serial Bus (USB) port, or a Serial ATA (SATA) port, or both (Fig. 4, USB 418).  The USB port of the connector (port) is a USB port.

Re claim 4, Roberts-Hoffman discloses the system of claim 1, and further discloses that the local data store comprises a volatile memory, or a non-volatile memory, or both (Fig. 4; ¶ 37).  The local data store includes both DRAM (volatile memory) and storage 106 (non-volatile memory).

Re claim 7, Roberts-Hoffman disclose the system of claim 1, and further discloses that the microcontroller is configured to command the NIC for sending data to and receiving data from a plurality of remote data stores, of which the remote data store is one (¶ 120).  Multiple remote locations can be connected, including a group of blade servers, of which the data server (remote data store) is one.
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts-Hoffman in view of Kholaif et al (US 2011/0085447 A1).

Re claim 5, Roberts-Hoffman discloses the system of claim 1, and further discloses that the computer can be a smartphone or tablet, but does not specifically disclose a SIM.

Kholaif discloses that the NIC includes a subscriber identity module (SIM) for sending data to and receiving data from the remote data store using a cellular network (Fig. 2, SIM 72; ¶ 45).  The SIM connects to the mobile communications device, providing a cellular connection to data (remote data store using a cellular network).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the networked storage controller Roberts-Hoffman to utilize a SIM, as in Kholaif, because it would be applying a known technique to improve a similar system in the same way.  Roberts-Hoffman discloses a computer device, which can be a smartphone or tablet, with a network connection.  Kholaif also discloses a computer, which has been improved in the same way as the claimed invention, to utilize a SIM to send/receive data over a cellular connection.  It would have been obvious to network connection of Roberts-Hoffman to utilize a SIM/cellular connection as in Kholaif, because it would yield the predictable improvement of allowing data to be transmitted from anywhere in the cellular network.
	
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts-Hoffman in view of Duchesneau (US 8706914 B2).

Re claim 6, Roberts-Hoffman discloses the system of claim 1, and further discloses cryptographic keys (¶ 39), but does not specifically disclose sending and receiving data according to a checksum, an encryption tool, or both.

Duchesneau discloses that the microcontroller is configured to command the NIC for sending data to and receiving data from the remote data store according to a checksum, an encryption protocol, or both (col. 61, lines 29-41).  Data is transmitted from one peer to another (remote data store) according to an encryption protocol.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to integrate the scatter-gather functionality of Duchesneau into the remote storage system of Roberts-Hoffman, because it would be applying a known technique to a known technique ready for improvement, to yield predictable results.  Roberts-Hoffman discloses transferring data between a local and a remote storage system, which is ready for the improvement of encrypting traffic.  Duchesneau discloses protecting transmissions between a local and a remote peer, which is applicable to the transmission of data between the local and remote storage of Roberts-Hoffman.  It would have been obvious to use the encryption of Duchesneau to protect the data transmissions of Roberts-Hoffman, because it would yield the redictable result of preventing unauthorized interception of the messages during transmission.

Re claim 8, Roberts-Hoffman discloses the system of claim 7, but does not specifically disclose a scatter-gather operation.

Duchesneau discloses that the microcontroller is further configured to perform a scatter-gather operation for a file in the local data store, using respective portions of the file in each of the plurality of remote data stores (col. 17, lines 47-64; claim 1).  The system may retrieve data from local or remote storage using scatter-gather operations (claim 1); the data may be distributed among a plurality of storages (col. 17, lines 47-64).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to integrate the scatter-gather functionality of Duchesneau into the remote storage system of Roberts-Hoffman, because it would be applying a known technique to improve a similar system in the same way.  Roberts-Hoffman discloses a remote storage system.  Duchesneau also discloses a remote storage system, which has been improved in a similar way to the claimed invention, to utilize scatter-gather operations.  It would have been obvious to integrate the scatter-gather operation functionality of Duchesneau into the remote storage system of Roberts-Hoffman, because it would provide the predictable improvement of allowing the system to aggregate responses from multiple locations, improving responsiveness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts-Hoffman in view of Parab (US 2011/0161297 A1).

Re claim 9, Roberts-Hoffman discloses the system of claim 1, but does not specifically disclose access patterns.

Parab discloses that the microcontroller is configured analyze a data access pattern of the host device, and responsive to the analyzing, to command the NIC to retrieve a file from the remote data store before data access to the file is requested by the host device (¶ 30 and ¶ 60).  The controller prefetches data (retrieves it from the remote storage before it is requested) based on usage patterns of data.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the file retrieval of Roberts-Hoffman to retrieve data based on usage/access patterns, as in Parab, because Parab suggests that prefetching data to cache would increase perceived data access performance (¶ 51)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts-Hoffman in view of O’Hare et al (US 2016/0150047 A1).

	Re claim 10, Roberts-Hoffman discloses the system of claim 1, but does not specifically disclose a file system format.

	O’Hare discloses that the local data store stores data according to a file system format used by a host device (¶ 150).  The data is stored according to a format of a file system used by the system (host device).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data storage of Roberts-Hoffman to store data according to a file system format of a host, as in O’Hare, because it would be applying a known technique to a known system ready for improvement, to yield predictable results.  Roberts-Hoffman discloses storing data, which is ready for the improvement of using a file system format.  O’Hare discloses a system which uses a file system format, which is applicable to the storage system of Roberts-Hoffman.  It would have been obvious to modify the storage of Roberts-Hoffman to utilize the file system format, as this would yield the predictable result of allowing files to be accessed according to the structure of the file system format.

Claims 11-12, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Hare in view of Roberts-Hoffman.

	Re claim 11, O’Hare discloses the following:
A method of executing a data access command regarding a given file on a host device, by a peripheral storage system, the method comprising, the method comprising: (p. 1, ¶ 5).  The client computer system (host device) contains a local cache (peripheral storage system);
receiving, from the host device by the port […], the data access command; and (p. 13, ¶ 148).  Access requests may be received over a bus (port) connected to the memory of the client computer system (peripheral storage system);
executing, by a microcontroller […] (p. 13, ¶ 148).  The system may be implemented by a CPU (microcontroller) in the client computer system (peripheral storage system);
a virtual file system driver, wherein the executing includes (pp. 14-15, ¶ 157-158).  The storage may be managed as a virtual disk operated by cloud virtualization software (virtual file system driver);
when the given file is not stored at a local data store […], instructing, by the microcontroller, a network interface controller (NIC) […] to wirelessly retrieve the given file from a remote data store into the local data store (¶ 10, 120 and 131).  When data is not stored in the local storage, it can be retrieved from the remote cloud storage (remote data store) over a network interface (NIC).  It can subsequently be stored in local storage for future use (¶ 10, 131).  The data transmission can occur over a wireless connection (¶ 120);
executing the data access command with respect to the given file stored in the local data store; and (p. 1, ¶ 6; p. 13, ¶ 148).  The commands, including read/write commands (data access commands) can be executed based on stored data (including in the local data store);
communicating a result of the executing to the host device using the port (p. 17, ¶ 173).  The result of an operation is written back to a device component (host device) using a bus (port);
executing the virtual file system driver comprises the microcontroller (p. 13, ¶ 148; pp. 14-15, ¶ 157-158).  See above.

While it is well known in the art that computing devices operate using electrical power, O’Hare does not explicitly mention how the computing system is powered; accordingly, in order to further compact prosecution, Examiner has provided Roberts-Hoffman.

Roberts-Hoffman discloses the following:
removably coupling a port on a printed circuit board (PCB) in the peripheral storage system to an externally accessible host port on the host device (Fig. 4, connector 414; ¶ 4, 41, 85, and 96-98).  The PCB card (PCB in the peripheral storage system) has a connector (port) to removably couple it to an externally accessible host port on the shell computing device (host device) (Fig. 4; ¶ 96-98).  
receiving, from the host device by the port on the PCB, a data access command (Fig. 4; ¶ 96-98 and 120).  The microcontroller communicates commands over the connector (port) which sends data to the host via USB (receiving, from the host device by the port);
executing, by a microcontroller on the PCB […] wherein executing includes […] instructing, by the microcontroller (¶ 33).  The PCB card contains a microcontroller (¶ 33), which controls the local data store of the PCB;
the microcontroller using electrical power received from the host device (¶ 85).  The microcontroller, along with the rest of the PCB, uses power supplied from the host device.
	
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to integrate the electrical power supply of Roberts-Hoffman into the computing device of O’Hare, because it would be applying a known technique to improve a known device ready for improvement to yield predictable results.  O’Hare discloses a computing system, and it is well known in the art that computing systems require power, but this is not explicitly stated.  Roberts-Hoffman discloses a computing system that utilizes a power supply, as well as power delivery, which would be applicable to power a computing system such as the one in O’Hare.  It would have been obvious to integrate the power supply of Roberts-Hoffman into the computing system of O’Hare, because it would yield the predictable result of allowing the computing system to power on and operate.  Furthermore, it would have been obvious to integrate the various components of O’Hare into a PCB, as in Roberts-Hoffman, because it would be an obvious integration of parts (MPEP § 2144.04(V)(B)).

	Re claim 12, O’Hare and Roberts-Hoffman disclose the method of claim 11, and O’Hare further discloses that retrieving the given file from a remote data store comprises retrieving according to a checksum, an encryption protocol, or both (p. 1, ¶ 9).  The data stored in the remote data store can be encrypted; accordingly, retrieving said encrypted data comprises using an encryption protocol.

	Re claim 15, O’Hare and Roberts-Hoffman disclose the method of claim 11, and O’Hare further discloses that executing the data access command comprises executing a command according to a file system format used by both the host device and the virtual file system driver (p. 13, ¶ 149-150; pp. 14-15, ¶ 157-158).  The data is stored according to a cryptographic file system layer (file system format) used by the computing device (host device), as well as the virtual machine (virtual file system driver).

	Re claims 16-17 and 20, O’Hare and Roberts-Hoffman disclose the methods of claims 11-12 and 15 above, respectively; accordingly, they also disclose computer storage media storing instructions implementing those methods, as in claims 16-17 and 20, respectively (see O’Hare, p. 13, ¶ 145).

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over O’Hare in view of Roberts-Hoffman, further in view of Duchesneau.

Re claim 13, O’Hare and Roberts-Hoffman disclose the method of claim 11, but do not specifically disclose a scatter-gather operation.

Duchesneau discloses retrieving the given file from a remote data store comprises retrieving from a plurality of remote data stores, of which the remote data store is one, according to a scatter-gather operation (col. 17, lines 47-64; claim 1).  The system may retrieve data from local or remote storages using scatter-gather operations (claim 1); the data may be distributed among a plurality of storages (col. 17, lines 47-64).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to integrate the scatter-gather functionality of Duchesneau into the remote storage system of O’Hare (combined with Roberts-Hoffman), because it would be applying a known technique to improve a similar system in the same way.  O’Hare (combined with Roberts-Hoffman) discloses a remote storage system.  Duchesneau also discloses a remote storage system, which has been improved in a similar way to the claimed invention, to utilize scatter-gather operations.  It would have been obvious to integrate the scatter-gather operation functionality of Duchesneau into the remote storage system of O’Hare (combined with Roberts-Hoffman), because it would provide the predictable improvement of allowing the system to aggregate responses from multiple locations, improving responsiveness.

	Re claim 18, O’Hare, Roberts-Hoffman, and Duchesneau disclose the method of claim 13; accordingly, they also disclose a storage medium storing instructions implementing that method, as in claim 18 (see O’Hare, p. 13, ¶ 145).

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over O’Hare in view of Roberts-Hoffman, further in view of Parab (US 2011/0161297 A1).

Re claim 14, O’Hare and Roberts-Hoffman disclose the method of claim 11, but do not specifically disclose access patterns.  

Parab discloses that the microcontroller is configured analyze a data access pattern of the host device, and responsive to the analyzing, to command the NIC to retrieve a file from the remote data store before data access to the file is requested by the host device (¶ 30 and ¶ 60).  The controller prefetches data (retrieves it from the remote storage before it is requested) based on usage patterns of data.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the file retrieval of O’Hare (combined with Roberts-Hoffman) to retrieve data based on usage/access patterns, as in Parab, because Parab suggests that prefetching data to cache would increase perceived data access performance (¶ 51).	

Re claim 19, O’Hare, Roberts-Hoffman, and Parab disclose the method of claim 14; accordingly, they also disclose a storage medium storing instructions implementing that method, as in claim 19 (see O’Hare, p. 13, ¶ 145).

ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment

Applicant’s arguments with respect to claims 1-20 filed 09/30/2022 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.
As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). 

Re claims 1, 11, and 16, Applicant argues that Fallon and O’Hare do not disclose the newly amended claims, for 2 reasons.

First, Applicant argues that Fallon (claim 1) and O’Hare in view of Fallon (claims 11 and 16) do not disclose the storage device is a chassis comprising a PCB that is removably coupled to an externally accessible host port on the host device.  In response, Applicant’s first argument has fully considered, but is moot in view of new grounds for rejection.  Applicant has provided Roberts-Hoffman, which discloses an externally connected PCB card, which contains components necessary to implement a smartphone/tablet/computer, such as local storage, microprocessor/microcontroller, ports, etc, and which is connected via an interface comprising a power connection and a USB connection (port) (Fig. 4, connector 414; ¶ 41, 85, and 96-98).

Second, Applicant argues that Fallon does not disclose wirelessly connecting to a remote data store.  In response, Applicant’s second argument has been fully considered, but is moot in view of new grounds for rejection.  Roberts-Hoffman discloses that data can be wirelessly sent and received from a remote data server (remote data store) (¶ 38 and 136-137).  Separately, re claims 11 and 16, O’Hare also discloses wirelessly sending data to a remote cloud storage (¶ 120).

While Examiner has not taken official notice in the instant rejections of the claims, it is noted that the currently amended claims would be obvious in view of notoriously well known devices, i.e. smartphones or tablets.  It is notoriously well known in the art that smartphones and tablets 1) are contained within a chassis, 2) contain a system-on-chip (SoC) or motherboard (PCB), 3) are externally connectible to a host computer (such as a laptop or desktop) via a USB port (port), 4) contain internal storage (local data store) 5) contain a storage controller (microcontroller) to manage said local data store, 6) are capable of recharging (receiving power from the host) over the USB connection, 7) are capable of transferring data such as photos and music between the host device and the smartphone/tablet, 8) contain network chips (NIC) capable of wirelessly transferring data between the smartphone/tablet and a remote data store, such as a remote laptop (using a transfer protocol such as Apple Airdrop) or to a cloud storage server using a cloud storage platform.  For example, Examiner has provided the Spiceworks reference (see below), which gives step-by-step instructions for how to connect an iPhone (peripheral device) to a computer, transfer data between the computer and the peripheral device, as well as transferring data from the peripheral device to a remote cloud storage.
Applicant argues that the remaining claims are allowable as dependent upon one of claims 1, 11, and 16 above, respectively.  As this is the sole argument for allowability, Applicant is directed to Examiner’s rejections of claims 1, 11, and 16 above, respectively.
All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 09/30/2022.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Spiceworks, How to Transfer Files from an iPhone to a Windows PC [hereinafter “Spiceworks”].  Discloses connecting an iPhone (peripheral device) to a computer (host device), and using it to transfer data between the peripheral device and the host device.  Also discloses transferring data from local storage of the peripheral device to a remote cloud server (remote data store).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132